Citation Nr: 1213609	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  09-47 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for headaches as secondary to the cervical spine disorder.

3. Entitlement to service connection for a bilateral hip disorder, claimed as avascular necrosis and hip replacement. 

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for a left leg condition.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from September 1985 to September 1991.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of March 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of entitlement to service connection for ankylosing spondylosis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of service connection for a cervical spine disorder and headaches are in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran withdrew his appeal of the denials of service connection for bilateral hip, right knee, and left leg disorders in February 2012.  

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the appellant with respect to the issues of service connection for bilateral hip, right knee, and left leg disorders have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2011).

On February 15, 2012, the date of the Travel Board hearing, the Veteran indicated his desire to withdraw his appeal of the issues of entitlement to service connection for bilateral hip, right knee, and left leg disorders.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues, and they must be dismissed.


ORDER

The appeal of the issues of entitlement to service connection for bilateral hip, right knee, and left leg disorders is dismissed.  


REMAND

Further development is needed on the claim of service connection for a cervical spine disorder.  The Veteran has reported Reserve service.  It is unclear whether all available records have been associated with the claims file.  Thus, the Reserve records should be requested.  

Additionally, based on the evidence that the Veteran completed Airborne School, the 2008 VA physician's determination that the Veteran "suffered both traumatic and inflammatory damage to the core skeleton including the spine," and the evidence of a currently diagnosed condition, namely degenerative disc disease of the cervical spine, the Board finds a VA examination with opinion is needed to determine whether the Veteran's cervical spine disorder is related to service.  See 38 U.S.C.A. § 5103A(d).   

Because the claim of service connection for headaches is inextricably intertwined with the issue of service connection for a cervical spine disorder, the issue of service connection for headaches is held in abeyance pending completion of the development discussed below.  See Hoyer v. Derwinski, 1 Vet. App. 208, 209-10 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Request all relevant records from the Veteran's Reserve service.  If additional information is needed from the Veteran, he should be so informed.  If the records are not available, the Veteran should be so informed.  

2.  Associate up-to-date VA treatment records with the file.  

3.  Schedule the Veteran for an examination to determine the nature and likely etiology of the cervical spine and headache disorders.  The claims folder should be made available to the examiner for review.   Based on the examination and review of the record, the examiner should answer the following questions.  

(a) For each diagnosed disorder affecting the cervical spine, the examiner should state whether it is at least as likely as not (50 % probability) that the disorder onset in service or is causally related to service, to include parachute jumps conducted during Airborne school.  

(b)  Is it at least as likely as not that any diagnosed headache disorder is caused or aggravated by a cervical spine disability?   

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of headache disability (i.e., a baseline) before the onset of the aggravation. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Thereafter, readjudicate the appellant's claims, with consideration of the evidence received after the September 2009 statement of the case, including the VA treatment records on Virtual VA.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


